Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 3/2/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,368,987 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Craig Hayden (applicant’s representative) on 2/25/2022.
The application has been amended as follows: 
*Note – unlisted claims remain unchanged from the filing of 10/16.2019.
Claim 30 (Currently amended). A system comprising: 
first and second prosthetic chordae loops; 
a first pledget; 

a papillary penetration member, configured to pass through the first pledget, the first and second chordae loops, and the second pledget when the penetration member is implanted in a patient's heart; 
wherein the penetration member includes a proximal end and a sharpened distal tip; 
wherein the penetration member includes a needle, the needle including the sharpened distal tip; 
wherein the penetration member directly contacts each of the first and second chordae loops; 
wherein the first chordae loop directly contacts the first pledget; 
wherein portions of each of the first and second chordae loops are configured to be between a proximal portion of the penetration member and the first pledget; 
wherein the first chordae loop has a first circumference and the second chordae loop has a second circumference substantially equal to the first circumference; 
wherein the first chordae loop includes a single monolithic first suture tied into a first knot and the second chordae loop includes a single monolithic second suture tied into a second knot that is separate from the first knot.
Claim 32 (Currently amended). The system of claim 30 comprising a third prosthetic chordae loop, wherein: 
the penetration member is configured to pass through the third chordae loop; 
the penetration member directly contacts the third chordae loop; 

proximal portion of the penetration member and the first pledget; 
the third chordae loop has a third circumference substantially equal to the first circumference; 
the third chordae loop includes a single monolithic third suture tied into a third knot that is separate from the first knot.
Claim 39 (Currently amended). A system comprising: 
first and second prosthetic chordae loops; 
a first pledget; 
a second pledget; and 
a papillary penetration member that (a) passes through the first pledget and the first and second chordae loops, and (b) is configured to pass through the second pledget when implanted in a patient's heart; 
wherein the penetration member includes a proximal end and a sharpened distal tip; 
wherein the penetration member includes a needle, the needle including the sharpened distal tip; 
wherein the penetration member directly contacts each of the first and second chordae loops; 
wherein the first chordae loop directly contacts the first pledget; 
wherein the first and second chordae loops are between a proximal portion of the penetration member and the first pledget; 

Claim 41 (Currently amended). The system of claim 39 comprising a third prosthetic chordae loop, wherein: 
the penetration member passes through the third chordae loop; 
the penetration member directly contacts the third chordae loop; 

the third chordae loop is between the proximal portion of the penetration member and the first pledget; 
the third chordae loop includes a single monolithic third chord tied into a third knot that is separate from the first knot. 
Claim 42 (Currently amended). The system of claim 39, wherein the first pledget includes polytetrafluoroethylene, the second pledget includes polytetrafluoroethylene, the first chord includes polytetrafluoroethylene, and the second chord includes polytetrafluoroethylene. 
Claim 43 (Currently amended). The system of claim 39 wherein the first chordae loop has an adjustable length. 
Claim 44 (Currently amended). The system of claim 39 wherein: 
the first pledget includes a channel; and 
the channel includes the penetration member. 
Claim 49 (Currently amended). The system of claim 48 wherein each of the first and second chordae loops are between a proximal portion of the penetration member and the attachment member. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the generic placeholder of “a measuring device” coupled with the functional language of “configured to measure a distance between a portion of the patient’s papillary muscle and a portion of the patient’s heart valve in claims 38 and 46.  The disclosure of this device can be found on page 15, line 21 through page 16, line 5 of Applicant’s specification.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Reasons for Allowance

Claims 30-49 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Banbury et al (US 2006/0287716) discloses an artificial chordae system (Fig. 2) comprising a plurality of prosthetic chordae loops (14); a first pledget (36) in the form of an attachment member ([0020]), a second pledget (44) in the form of a securing member ([0020]) and a papillary penetration member (42) in the form of a needle configured to pass through the second pledget ([0020]-[0022]).  The penetration member is coupled to the plurality of the chordae loops via the first pledget (36).  The loops are all coupled to the first pledget via a knot ([0016]).  The plurality of chordae loops are all substantially equal in size and length ([0014]).  The .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771